Citation Nr: 9904381	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from September 
1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  The appellant is the widow 
of the veteran, who died in June 1978.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  In a December 1982 decision letter, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was provided 
notice of the decision and her appellate rights.  A Notice of 
Disagreement (NOD) to the denial was not filed.  

3.  Evidence added to the record since the RO's December 1982 
decision letter, which includes a private medical statement 
from V.S.M., M.D., dated in July 1996, does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e., whether there is competent medical 
evidence of a nexus between the veteran's cause of death and 
the veteran's period of service), and, when considered alone 
or together with all of the evidence, both old and new, has 
no significant effect upon the facts previously considered.  


CONCLUSIONS OF LAW

1.  The December 1982 decision letter, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  The evidence received since the December 1982 decision 
letter is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The United States Court of Veterans 
Appeals (Court) has held that, in order for a claim to be 
service connected, there must be a current disability which 
is related to an injury or disease which was present during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.312 (1997).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service and medical evidence of a nexus 
between the inservice disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the RO.  38 U.S.C. § 
7105(a) (1997); 38 C.F.R. 20.200 (1998).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 
38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed within 
the prescribed one-year period, the determination on a claim 
by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) 
(1997).

In a December 1982 decision letter, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was provided 
notice of the decision and her appellate rights.  She did not 
file a notice of disagreement.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the December 1982 decision letter became final 
when the appellant did not file an NOD within one year of the 
date she was notified of that unfavorable determination.  
38 U.S.C.A. § 7105(c)(West 1991 & Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

This standard, as aptly noted above, focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  
In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The appellant's original claim for service connection for the 
cause of the veteran's death was denied by the Board in a May 
1979 decision on the basis that the appellant had not 
submitted evidence which showed that the veteran's death was 
due to a service-connected disease or injury.  In a July 1979 
confirmed rating decision, the RO reaffirmed the Board's May 
1979 decision and denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
At that time, the RO stated that the appellant had not 
submitted evidence which indicated that the veteran's 
service-connected disabilities either contributed to or 
hastened the veteran's death.  The most recent final denial 
was the RO's December 1982 decision letter which once again 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  At that 
time, the RO indicated that the evidence of record did not 
show that the veteran's death was due to a service-connected 
disease or injury.  As set forth earlier, the December 1982 
decision letter became final.  

The evidence of record at the time of the December 1982 
decision letter consisted of appellant's service medical 
records, a VA examination, dated in May 1953, a private 
medical statement from S.M., M.D., dated in September 1953, a 
private medical statement from L.M.L., M.H.O., dated in July 
1957, a private medical statement from S.D.L., M.D., dated in 
May 1968, a VA examination, dated in July 1968, a Hospital 
Summary from the San Sebastian General Hospital, dated in 
August 1972, a Hospital Summary from the Veteran's Memorial 
Hospital, dated in March 1973, a private medical statement 
from A.J.K., M.D., dated in July 1973, a private medical 
statement from C.A.R., M.D., dated in October 1975, a 
Hospital Summary from the Veteran's Memorial Center, dated in 
June 1978, the veteran's Certificate of Death, dated in June 
1978, and the veteran's autopsy report, dated in June 1978.  

The veteran's service medical records show that in June 1947, 
the veteran was involved in a fight and was knifed by another 
soldier.  The records reflect that at that time, the veteran 
was diagnosed with the following: (1) wounds, lacerated, 
multiple, of the face, and (2) fracture, compound, depressed 
of right frontal bone of skull.  According to the records, 
the veteran received medical attention for his injuries and 
in August 1947, he was diagnosed with a deformity of the 
skull at the right supra-orbital temporal area, traumatic, 
which was manifested by a 2 x 4 centimeter skull defect in 
the right supra-orbital area and a 2 x 2 centimeter skull 
defect on the right temporal fossa.  The veteran's separation 
examination, dated in May 1949, shows that at that time, the 
examining physician stated that the veteran had a lacerated 
wound at the right temporal region.  The examiner noted that 
there were no complications or sequelae.  

In May 1953, the veteran underwent a VA examination.  At that 
time, he was diagnosed with the following: (1) residuals of a 
head injury by fellow soldier including a superficial, 
nonadherent scar, a skull defect at the right forehead and 
temporal regions, and slight facial disfigurement, and (2) 
encephalopathy post traumatic, chronic, moderate, manifested 
by headaches and dizziness, emotional instability, poor 
elaboration of thought, and memory disturbance.  

The Board notes that in a July 1953 rating action, the RO 
granted service connection for the veteran's diagnosed 
encephalopathy, skull defect, and scars at the right forehead 
and temporal regions, with slight facial disfigurement.  At 
that time, the RO assigned a 30 percent disabling rating for 
the veteran's encephalopathy, a 10 percent disabling rating 
for the veteran's skull defect, and a zero percent disabling 
rating for his scars.  

A private medical statement from S.M., M.D., dated in 
September 1953, shows that at that time, Dr. M. reported that 
he had been treating the veteran over the past three months 
for angina pectoris.  Dr. M. stated that recently, the 
veteran had been complaining of pain in the right temporal 
region at the site of his previous injury.  

A private medical statement from L.M.L., M.H.O., dated in 
July 1957, shows that at that time, Dr. L. indicated that he 
had treated the veteran on numerous occasions in the past 
month.  According to Dr. L., the veteran had been complaining 
of breathing and eye problems, and headaches.  Dr. L. noted 
that upon physical examination, there was tenderness of the 
right eyebrow on pressure.  Dr. L. diagnosed the veteran with 
sinusitis, front, right.  

A private medical statement from S.D.L., M.D., dated in May 
1968, shows that at that time, Dr. L. reported that he was 
treating the veteran for headaches and dizziness.  Dr. L. 
stated that the veteran had suffered from headaches and 
dizziness since July 1948.  

A VA examination was conducted in July 1968.  At that time, 
the veteran was diagnosed with moderate, post-traumatic, 
chronic brain syndrome which was manifested by recurrent 
headaches and dizziness.  The veteran was also diagnosed with 
irritability and memory difficulty which was without 
psychotic reaction or intellectual impairment.  

A Hospital Summary from the San Sebastian General Hospital 
shows that the veteran was hospitalized from July 12, 1972 to 
July 24, 1972.  The summary reflects that at that time, the 
veteran was diagnosed with the following: (1) diabetes 
mellitus with severe diabetic neuritis, (2) arteriosclerotic 
hypertensive cardiovascular disease with severe angina, and 
(3) urinary tract infection.  

A Hospital Summary from the Veteran's Memorial Hospital, 
dated in March 1973, shows that the veteran was hospitalized 
from February to March 1972.  According to the summary, 
during that period of time the veteran was diagnosed with the 
following: (1) diabetes mellitus, (2) status post craniotomy, 
left side, (3) cataract, senile, immature, both eyes, and (4) 
conjunctivitis, chronic, simple, both eyes.  

A private medical statement from A.J.K., M.D., dated in July 
1973, reflects that at that time, Dr. K. indicated that he 
had recently treated the veteran after he complained of 
headaches and dizziness.  Dr. K. stated that he diagnosed the 
veteran with essential hypertension.  

A private medical statement from C.A.R., M.D., dated in 
October 1975, shows that at that time, Dr. R. reported that 
he had been treating the veteran since August 1973.  Dr. R. 
stated that in 1947, the veteran sustained a skull fracture 
from a sharp-nail injury.  According to Dr. R., at present, 
the veteran was complaining of dizziness and headaches.  Dr. 
R. diagnosed the veteran with diabetes mellitus and 
hypertension with complicating "off and on" cardiac 
decompensation and angina.                           


A Hospital Summary from the Veteran's Memorial Center, dated 
in June 1978, shows that the veteran was hospitalized in June 
1978.  The summary reflects that upon admission, the veteran 
was complaining of a fever and cloudy urination.  A chest x-
ray was interpreted as showing pneumonia in the right upper 
lung.  According to the summary, the veteran was initially 
managed as a case for an urinary tract infection (UTI), with 
a possible impending pulmonary edema.  The summary indicates 
that a respiratory infection was "entertained," and on the 
veteran's second day in the hospital, he developed dyspnea.  
The veteran was treated for his dyspnea with Bricanyl which 
gave him some relief.  According to the summary, the 
veteran's dyspnea recurred and he was "thought to be in 
failure" so he was given antibiotics.  The veteran's failure 
was "thought to be secondary" to his pneumonia.  The 
summary shows that on June [redacted], 1978, 
the veteran died.  

The Certificate of Death shows that, as stated above, the 
veteran died on June [redacted], 1978.  The certificate 
reflects that the veteran was 52 years old at the time of 
his death.  According to the certificate, the cause of the 
veteran's death was lobar pneumonia at the right upper lobe, 
bronchopneumonia at the left lower lobe, and pulmonary 
abscess at the right upper lobe.  

In June 1978, an autopsy was conducted on the veteran. 
According to the autopsy report, final postmortem findings 
included the following; (1) nodular glomerulosclerosis, (2) 
arterial and arteriolar nephrosclerosis, (3) atherosclerosis 
of the aorta and its main branches, (4) cerebral infarct, (5) 
cerebral ischemia, (6) hypertrophy of the heart, (7) uremic 
pneumonitis, (8) pulmonary congestion and edema of both 
lungs, (9) pulmonary arterial and arteriolar sclerosis, (10) 
chronic passive congestion of the liver, (11) uremic 
pancreas, (12) hyalinized arteriolosclerosis of the spleen, 
(13) superficial mucosal ulcers of the stomach, (14) nodular 
hyperplasia of the prostate gland, and (15) chronic cystitis.  

Evidence submitted subsequent to the December 1982 decision 
letter includes a private medical statement from V.S.M., 
M.D., dated in July 1996.  The statement shows that according 
to Dr. S.M., he had treated the veteran "off and on" prior 
to the veteran's death.  Dr. S.M. stated that the veteran's 
diagnoses included the following: (1) bronchial asthma, (2) 
pulmonary tuberculosis, and (3) angina pectoris.  Dr. S.M. 
further noted that the veteran had been given the necessary 
medication and proper medical management had been instituted, 
but that the veteran's condition remained unstable.  

The Board notes that following the submission of the above 
medical statement from Dr. S.M., the RO included a memorandum 
for the file which was signed by the Adjudication Officer.  
The memorandum sets forth the credentials of Dr. S.M., 
including his education, medical licensing information, and 
his current professional position and job title.  The 
memorandum additionally contains the following statements.  

Dr. S.M. is a regular contributor of 
medical statements in support of VA 
claimants.  The statements usually 
identify medical conditions and show the 
period that treatment was rendered, 
oftentimes 40 to 50 years ago.

This office has made numerous requests 
for Dr. S.M.'s clinical and/or treatment 
files contemporaneous to the periods of 
alleged treatment; however, we have been 
advised by the doctor that all such 
records were destroyed by fire in 1983.

It is concluded, therefore, that 
statements from Dr. S.M. describing 
medical histories prior to 1983 are based 
solely upon the doctor's memory and are 
unsubstantiated by supportive medical 
documentation.  Furthermore, it is deemed 
of no useful purpose to pursue further 
development of clinical records from Dr. 
S.M. for treatment rendered prior to 
1983.


II.  Analysis

The appellant contends, in essence, that the veteran's death 
was related to service.  Specifically, she maintains that the 
veteran's service-connected disabilities, which included 
encephalopathy, a skull defect, and scars at the right 
forehead and temporal regions, with slight facial 
disfigurement, contributed to his death.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, her opinion that the 
veteran's death was related to his period of active service 
is not competent evidence.  

The Board notes that the only evidence that the appellant has 
submitted in support of reopening her claim of service 
connection for the cause of the veteran's death, is the 
private medical statement from Dr. S.M., dated in July 1996.  
The Board further observes that while Dr. S.M.'s statement is 
"new" in that it was not of record at the time of the RO's 
denial in December 1982, it is not so significant that it 
addresses the specific matter under consideration, which is 
whether there is competent medical evidence of a nexus 
between the veteran's cause of death and the veteran's period 
of service.  As previously stated, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998).  The July 1996 
medical statement from Dr. S.M. shows that prior to the 
veteran's death, Dr. S.M. treated the veteran for the 
following disorders: (1) bronchial asthma, (2) pulmonary 
tuberculosis, and (3) angina pectoris.  However, the Board 
notes that Dr. S.M. did not address the specific matter under 
consideration, which was whether there was a nexus between 
the veteran's cause of death, which was lobar pneumonia at 
the right upper lobe, bronchopneumonia at the left lower 
lobe, and pulmonary abscess at the right upper lobe, and the 
veteran's period of service.  In addition, Dr. S.M. also did 
not address whether there was a causal connection between the 
veteran's service-connected disabilities, which included 
encephalopathy, a skull defect, and scars at the right 
forehead and temporal regions, and the veteran's cause of 
death.  Therefore, in light of the above, because Dr. S.M.'s 
July 1996 statement is not so significant that it addresses 
the specific matter under consideration, which is whether 
there is competent medical evidence of a nexus between the 
veteran's cause of death and the veteran's period of service, 
it is not material.  See 38 C.F.R. § 3.156(a) (1998).  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.  Id.  She has presented no new, significant 
evidence showing a relationship between the veteran's death 
and his period of service.  Therefore, because the additional 
evidence is not new and material, her claim must be denied.  


ORDER

New and material evidence having not been submitted, service 
connection for the cause of the veteran's death is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

